Citation Nr: 1447207	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial compensable disability rating for sinusitis prior to March 1, 2011, and in excess of 10 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to February 2006 with additional service in the Army National Guard.  He has received the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a June 2011 rating decision, the RO increased the disability rating for sinusitis from noncompensable (zero percent) to 10 percent effective March 1, 2011.  However, as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to service connection for necrotizing pancreatitis was raised in a letter received by VA in December 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Here, a June 2014 letter from J.M., M.D., establishes that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  It is also undisputed that the Veteran experienced acoustic trauma while on active duty. 

On the question of nexus, in the above-mentioned June 2014 letter, Dr. J.M. stated that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  While cognizant that an August 2006 VA examiner indicated that the Veteran's did not have hearing loss and therefore any hearing disability could not be related to his active duty service, the Board finds the evidence to be in relative equipoise.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that additional development is warranted before deciding the remaining issue on appeal.

I.  Additional Records

The March 2011 VA examiner noted that the Veteran underwent sinus surgery in April 2011.  A May 2012 VA treatment record states that the Veteran underwent sinus surgery a "month and [a] half ago."  Finally, records associated with the claims file indicate that the Veteran was hospitalized for an airway obstruction in October 2012.  Treatment records from these hospitalizations and surgeries have not been associated with the claims file.  

II.  VA examination

During the August 2014 hearing, the Veteran, through his representative, stated that he has experienced 4-5 episodes of incapacitating sinusitis during the past year.  See Hearing Transcript, page 3.  This testimony suggests a worsening of the Veteran's service-connected disability since the March 2011 VA examination.  Since the extent of the Veteran's service-connected sinusitis is unknown, a new VA examination is warranted.  


III.  Supplemental Statement of the Case

The December 2013 Supplemental Statement of the Case (SSOC) associated with the Veteran's electronic claims file is missing several pages.  On Remand, a complete copy of the December 2013 SSOC should be associated with the claims file.  In the alternative, the AOJ should issue a SSOC that incorporates all evidence associated with the claims file since the November 2011 SSOC.

Accordingly, the remaining issue is REMANDED for the following action:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his sinusitis.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since December 2013.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  The AOJ should obtain the treatment records for the Veteran's April 27, 2011 hospitalization for an obstructed airway; the surgery which took place around March 2012; and his October 2, 2012 hospitalization for an obstructed airway.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims file.

3.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected sinusitis.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner should also describe the extent to which the Veteran's service-connected sinusitis affects his ability to obtain or retain substantially gainful employment (without regard to his age or nonservice-connected disabilities).

4.  The AOJ should associate a complete copy of the December 2013 SSOC with the claims file.  In the alternative, the AOJ should issue a SSOC that addresses all evidence associated with the claims file since November 2011.

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


